Title: To Benjamin Franklin from Thomas Darling, [February 1747?]
From: Darling, Thomas
To: Franklin, Benjamin


[February? 1747]
1. How many men imployed in the whole?
2. How many men imediately about the Glass blowing?
3. How maney feet of Glass Do they make a Day?
4. How Do they Sell it per foot in their Philedalphia?
5. What are the Stone they make their furnace of and
6. Where Do they Git them?
7. Where are the pots made that Contain the metal?
8. Who makes them?
9. Can they be bought amonst you and what a peace?
10. How Large the furnace and where Does it Stand?
11. How Do you think workmen are to be hired i.e. glass mongers: are they to be had by the Day and how much their money per Day: if they be or are they to be hiered in as partners?
12. [How] Maney pots Shall I need per Annum [and] how Long will they Last?
13. How maney men Shall I Have Need to Send for to England?
14. How Soon may the furnice be got a going?
15. What Do you think their furnice Clears per annum?
16. Where Does their furnice Stand? in what town? how far from Philedalphia?
17. Whether there be any thing Special to Seperate the Glass from the Sedements?
18. Why Dont the Iron Grates between the first and Second Chambers melt when the fire is So Extream? Cramer upon Metals.

19. What the Reason workmen may not be had with you?
20. When will their Furnace begin to work this Spring: because &c.
21. What is the Contrivance of their Kiln?
22. Do they in England Use potashes in m[aking] Glass?
23. What part of Sand and ashes is Converted into Glass?
